Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 17, lines 2-5, replace:
	
	“a planarization layer disposed on the plurality of second substrates and forms the light emitting diode on an upper surface of the planarization layer, 
	wherein the plurality of first sink patterns and the at least one second sink pattern are formed on the planarization layer.”  
		with	
	--a planarization layer disposed on the plurality of second substrates and [[forms]] the light emitting diode formed on an upper surface of the planarization layer, 
	wherein the plurality of first sink patterns and the at least one second sink pattern are formed [[on]] in the planarization layer.—

	In claim 22, line 3, replace “with is the most adjacent” with –closest--.

Remarks
The examiner’s amendment above addresses 35 USC 112(b) issues.  Should the Applicant require a different amendment to the claim(s), the examiner is amenable to amendments filed under 37 CFR 1.312.

Election/Restrictions
Claims 1 and 16 are allowable. The restriction requirement , as set forth in the Office action mailed on 2/11/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/11/22 is withdrawn.  Claims 2, 13, and 22 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-23 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited device:
	In claim 1, “a plurality of first substrates which is disposed on the display area and has a modulus larger than a modulus of the base substrate;…a plurality of adhesive patterns which is connected to each of the at least one light emitting diode; and at least one first sink pattern included in the planarization layer, the at least one first sink pattern adjacent to a side portion of the at least one light emitting diode”; and
	In claim 16, “a plurality of second substrates on the first substrate, the plurality of second substrates being spaced apart from each other, the second substrate being more rigid than the first substrate;…a third sink pattern which encloses the plurality of sub pixels.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
23 May 2022